UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6249



FRANCIS RUSSELL HOLLEY,

                                            Plaintiff - Appellant,

          versus


MICHAEL SMITH, R.N.; BERNADETTE MORGAN, Lieu-
tenant; PRISONER HEALTH SERVICE SYSTEM, INCOR-
PORATED; VALARIE BRISCO, P.A.; FRANK PARIS,
P.A.; LEE R. CARTER, Sergeant,
                                           Defendants - Appellees,

          and


DAVID KALICK; NEWTON KENDING, Dr.; EUGENE
NUTH, Warden; MARYLAND STATE PENITENTIARY
HOSPITAL; BALTIMORE CITY POLICE DEPARTMENT;
CAROL ANN JACKSON; E. SAMUEL, Correctional
Officer II,
                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-96-1779-HAR)


Submitted:   August 28, 1997          Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Francis Russell Holley, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland; Joseph Barry Chazen, Douglas
Conrad Meister, MEYERS, BILLINGSLEY, RODBELL & ROSENBAUM, P.A.,
Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Holley
v. Smith, No. CA-96-1779-HAR (D. Md. Jan. 3 & 9, 1997). We deny

Appellees' motion to dismiss the appeal as untimely because Appel-

lant's notice of appeal was timely under Fed. R. App. P. 4(c). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2